Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, does not contain support for the limitation “wherein the least one dye does not interact or associate with the analyte of interest” added to both independent claims 1 and 11. Nowhere in the specification is this limitation described, and in fact, paragraph 0047 in the specification states that “The reaction cassette 40 can be maintained in a stationary position for a predetermined amount of time to allow the at least one analyte(s) present in the first reaction mixture 76 to sufficiently interact and/or associate with the first liquid reagent/buffer 75A and/or the solid analytical reagent and/or at least one dye”. This portion of the specification indicates that the at least one dye in the at least one solid reagent zone of the reaction chamber can interact and/or associate with at least one analyte in a liquid test sample, which is opposite to what is now recited in claims 1 and 11, and nowhere else in the specification describes the at least one dye as specifically not associating or interacting with the at least one analyte. Therefore, this limitation now recited in claims 1 and 11 is new matter which is not supported by the specification as originally filed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the step of “comparing the first and second values to determine if any volume of the at least one analytical reagent was lost during the dispensing step” is indefinite since it is not clear how the comparison of the first and second values correlates or relates to the volume of the liquid analytical reagent lost during the dispensing step. It is not clear how the first and second values must compare to one another in order to make a positive or a negative determination that a volume of the liquid analytical reagent was lost during the dispensing step. The last step in claim 1 comprising “calculating a corrected concentration of the analyte of interest…using the comparison of the first and second values” is indefinite since it is not clear how the comparison of the first and second values is actually used to make this calculation. It is unclear whether some value derived from the comparison of the first and second values is used in an equation to make the recited “calculation”. If so, it is unclear how this value is obtained, and what equation is which used to make the calculation. Without knowing this information, one of ordinary skill in the art would not know how to perform the method.  On lines 25-29 of claim 1, the phrase “dispensing the at least one liquid analytical reagent from the dispensing apparatus into the reaction chamber, whereby the at least one liquid analytical reagent mixes with the liquid test sample and solubilizes the at least one analytical reagent and the at least one dye to thereby form a reaction mixture in the reaction chamber;” should be changed to --dispensing the at least one liquid analytical reagent from the dispensing apparatus into the reaction chamber, whereby the at least one liquid analytical reagent mixes with the liquid test sample and solubilizes the at least one solid analytical reagent and the at least one solid dye to thereby form a reaction mixture in the reaction chamber; -- so as to clarify that the at least one analytical reagent and at least one dye is the at least one solid analytical reagent and at least one solid dye recited earlier in the claim. On line 30 of claim 1, the phrase “performing an analytical assay procedure using the at least one analytical reagent” should be changed to -- performing an analytical assay procedure using the solubilized at least one analytical reagent—for further clarification. 
On line 8 of claim 1, the phrase “the analyte of interest” lacks antecedent basis. 
On line 1 of claims 18-19, the phrase “The reaction kit of claim 11” should be changed to –The analytical reaction kit of claim 11—so as to use the same terminology as recited in claim 11. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive.
The objection to the abstract made in the last Office action mailed on January 7, 2022 has been withdrawn in view of the amended abstract filed on April 6, 2022. The rejections of the claims made under 35 USC 112(b) in the last Office action have also been withdrawn in view of the amendments made to the claims. However, the amended claims are newly rejected under 35 USC 112(a) and 35 USC 112(b) for the reasons set forth above and as necessitated by the amendments made to the claims. The previous rejection of the claims made under 35 USC 103 as being obvious over Ledden (WO 2018/017332) in view of Seiple (US 2013/0084592) has been withdrawn in view of the amendments made to the claims and Applicants’ persuasive arguments that neither of the references teach of at least one solid dye that does not interact or associate with the analyte of interest in a solid reagent zone of a reaction chamber in a housing. However, as noted in the rejection of the claims under 35 USC 112(a) above, this limitation represents new matter that is not supported by the specification as originally filed, and if this new matter is deleted from the claims, the rejection of the claims under 35 USC 103 as being obvious over Ledden in view of Seiple would be re-instated. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 11, 2022